Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 has been amended and claims 1-10 are under examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP59062928U1 in view of Albertson, US1286897.
Regarding claim 1, ‘2928 disclose an engagement part that is to be inserted into a sleeve component press fitted into a panel made of fiber reinforced plastic to extract the sleeve component (engagement part shown in Fig 1 would be capable of being inserted into a sleeve component), wherein the engagement part has a helical thread engageable with an inner circumferential surface of the sleeve component (Fig 1 clearly shows helical threads in element 3) , the thread being formed on an outer circumferential surface of a shaft body with a constant diameter (Element 1, Fig 1)

    PNG
    media_image1.png
    688
    1039
    media_image1.png
    Greyscale

a taper surface configured by cutting off crests of the thread to lower a height of the thread toward a leading end of the engagement part ( portion 5a, Fig 1)

    PNG
    media_image2.png
    603
    516
    media_image2.png
    Greyscale

 a plurality of clearance grooves open at the leading end of the engagement part and (grooves defined by portion 2 open at the leading end of the engagement part, Fig 1) a length of an outer circumferential portion of the thread per pitch, measured along an extending direction of the thread in a case where the clearance grooves are not provided, is L1, a length of an outer circumferential portion of the thread per pitch, measured along an extending direction of the thread is a case where the clearance groove are provided , is L2, and a ratio L2/L1 decreases as approaching the leading end of the engagement part for the thread located between the leading end of the engagement part and the end portion of the taper (By virtue tapering portion 5a , it would have been obvious to have the ratio L2/L1 decrease toward the leading end due to tapered shape and relative constant width of the groove)
However, ‘2928 does not explicitly disclose a plurality of clearance grooves arranged at equal angular intervals in a circumferential direction of the engagement part are formed in the engagement part  and a length of a radius of the engagement part at an end position of the taper surface is sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component.
Albertson teaches a bushing remover tool having a threaded portion  13 with circumferential grooves  that are arranged in equal angular intervals in a circumferential direction. (Fig 4)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of grooves disclosed by ‘2928 to have further incorporated a plurality of clearance grooves arranged at equal angular intervals in a circumferential direction of the engagement part are formed in the engagement part  as taught by Albertson in order to provide better grip of the workpiece being pulled by having at least three threaded portions of the same size. 
Furthermore, It would have been an obvious matter of design choice to have incorporated a length of a radius of the engagement part at an end position of the taper surface is sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art wherein in this instance the method of determining the a length of a radius of the engagement part has been interpreted as sizing issue of the engagement portion which one of ordinary skill in the art would have found obvious change in size that would enable specific work piece sizes to be accommodated for pulling.
Regarding claim 2,  ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. However, ‘2928 does not explicitly disclose the ratio L2/L1 is equal to or larger than 0.5 entirely on the engagement part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the ratio L2/L1 is equal to or larger than 0.5 entirely on the engagement part, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 3,  ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. However, ‘2928 does not disclose the digging ratio has a value in a range between 20% and 60%. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the digging ratio has a value in a range between 20% and 60%, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 4,  ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. Furthermore, Albertson teaches the plurality of the clearance grooves being three or more, are provided on the engagement part. (Fig 4) 
Regarding claim 5,  ‘2928 in view of Albertson discloses each and every limitation set forth in claim 4. Furthermore, ‘Albertson teaches an odd number of the clearance grooves are provided on the engagement part. (Fig 4)
Regarding claim 6,   ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. Furthermore, ‘2928  discloses cutting edges formed by the thread and the clearance grooves have a positive rake angle with respect to the inner circumference surface of the sleeve component. (Figs 2a-2b)
Regarding claim 7,   ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. Furthermore, ‘2928 an inner circumferential surface of each of the clearance grooves is formed (the inner circumferential surface of each groove defined by portion 2 is formed of a portion of the cylindrical surface related to element 1, Fig 1).
However, ‘2928 fails to disclose a distance between a central axis of the cylindrical surface and a central axis of the engagement part in a plane perpendicular to the central axis of the engagement part is shorter than a distance between the taper surface and the central axis of the engagement part. It would have been an obvious matter of design choice to have a distance between a central axis of the cylindrical surface and a central axis of the engagement part in a plane perpendicular to the central axis of the engagement part is shorter than a distance between the taper surface and the central axis of the engagement part, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 8,  ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. However, ‘2928 does not explicitly disclose the crests of the thread can be formed to have an angle equal to or lower than 60 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the crests of the thread can be formed to have an angle equal to or lower than 60 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9,  ‘‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. However, ‘2928 does not disclose a cylindrical guide part is formed integrally with the leading end of the engagement part, and a length of a radius of the guide part is equal to or larger than a length of a radius of an outer circumferential portion of the engagement part at the leading end and smaller than a length of an inside radius of the inner circumferential surface of the sleeve component. 
Furthermore, Albertson teaches a bushing remover tool having a threaded portion and an impact cylindrical portion 14 . (Fig 2)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the engagement part disclosed by ‘2928 to have further incorporated a cylindrical guide part  as taught by Albertson in order to provide an impact surface and protecting the threaded portion from an impact embarked during use. 
Furthermore, It would have been an obvious matter of design choice to have a length of a radius of the guide part is equal to or larger than a length of a radius of an outer circumferential portion of the engagement part at the leading end and smaller than a length of an inside radius of the inner circumferential surface of the sleeve component, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 10, ‘2928 in view of Albertson discloses each and every limitation set forth in claim 1. Furthermore, Albertson teaches the plurality of grooves each include an opening in an outermost end surface of the sleeve component extracting jig at the leading end of the engagement part, and each opening is open in a longitudinal direction of the engagement part.  (grooves on portion 13, Figs 2 )
Response to Arguments
Applicant's arguments filed 01/08/2021 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that “ JP’2928  does not disclose or render obvious at least “ a length of an outer circumferential portion of the thread per pitch, measured along an extending direction of the thread in a case where the clearance grooves are not provided, is L1” .
Furthermore, Applicant argues JP’2928 does not disclose a shaft body having a constant diameter which examiner respectfully disagree. The threads 3 extend from outer circumference of element 1c as shown on Fig 1 from beginning portion 5b and extending toward end portion of 5a.  Therefore the shaft body 1c discloses a constant diameter where the thread portions extend therefrom.

    PNG
    media_image1.png
    688
    1039
    media_image1.png
    Greyscale

Furthermore, Applicant argues the obviousness rational for the limitation “a length of a radius of the engagement part at an end position of the taper surface is sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component” fails to render obvious by mere reliance on design choice. Examiner respectfully disagree. The recitation “a length of a radius of the engagement part at an end position of the taper surface is sum of a length obtained by multiplying a thickness of the sleeve component by a digging ratio and a length of an inside radius of the inner circumferential surface of the sleeve component”  has been interpreted as a recitation about a size relationship which does not provide a limiting size structure for the jig itself rather a size relationship with respect to the size of the work piece ( sleeve component)  which also depends on the size of the sleeve therefore such modification is A change in size is generally recognized as being within the level of ordinary skill in the art wherein in this instance the method of determining the a length of a radius of the engagement part has been interpreted as sizing issue of the engagement portion which one of ordinary skill in the art would have found obvious change in size that would enable specific work piece sizes to be accommodated for pulling.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723